





NATIONSTAR MORTGAGE LLC
ANNUAL INCENTIVE COMPENSATION PLAN
1.
Purpose.

The purpose of the Nationstar Mortgage LLC Annual Incentive Compensation Plan
(the “Plan”) is to provide certain senior executive officers of Nationstar
Mortgage LLC (the “Company”) with annual cash incentive bonus opportunities that
are tied to both the achievement of financial performance goals by the Company
and the attainment of individual performance objectives by a Participant.
2.    Administration.
The Plan shall be administered by the Compensation Committee of the Board of
Directors of Nationstar Mortgage Holdings Inc. (the “Committee”). The Committee
shall have discretionary and final authority to interpret the terms and
provisions of the Plan and may adopt, alter or repeal any administrative rules,
guidelines and/or practices governing the operation of the Plan as it shall from
time to time deem advisable; provided, however, that the Committee may not
decrease the amount of the Bonus Pool (as described below) and provided,
further, that no action taken under this Section 2 shall intentionally cause a
Bonus payment to become subject to Sections 409A or 457A of the Internal Revenue
Code of 1986, as amended.
3.    Eligibility.
Any senior executive officer of the Company who is either listed on Exhibit A
attached hereto or is otherwise notified in writing by the Company and the
Committee of his or her eligibility to participate shall be eligible to
participate in the Plan (each such officer, a “Participant”).




4.    Determination and Payment of Annual Bonus Awards.
(a)
Amount of Bonus Pool. The annual bonus pool from which a bonus (a “Bonus”) may
be paid to a Participant pursuant to the terms of the Plan shall be equal to
four percent (4%) of the Company’s “Operating Cash Flow,” as defined in and
determined in accordance with the terms set forth in Exhibit B attached hereto,
which Exhibit B may be amended from time to time (the “Bonus Pool”).

(b)
Allocation of Bonus Pool Among Participants. For each fiscal year during which
the Plan is in effect, the Committee shall determine, in its sole discretion,
but following consultation with the Chief Executive Officer of the Company, the
percentage of the Bonus Pool to be allocated to each Participant (the “Annual
Allocation”), provided that, in no event may the Annual Allocation for such
Participant be less than seventy-five percent (75%) of the Annual Allocation for
that Participant in the immediately preceding fiscal year. The Committee shall
provide notice to the Chief Executive Officer of the Company of such Annual
Allocation. Upon receipt of such notice from the Committee, the Chief Executive
Officer of the Company shall provide notice to each Participant of that
Participant’s Annual Allocation.

(c)
Eligibility to Receive Bonus Payment. Except to the extent otherwise provided in
a Participant’s employment agreement with the Company, a Participant shall only
be eligible to receive the payment of a Bonus pursuant to the terms of the Plan
if, as of the last day of the fiscal year to which such Bonus relates, the
Participant (i) is employed by the Company


--------------------------------------------------------------------------------


or its subsidiaries and (ii) has not notified the Company of his or her intent
to resign employment with the Company and its subsidiaries.
(d)
Bonus Payment. A Bonus, if any, shall be paid to a Participant, in cash, as soon
as practicable after the Company’s financial results for the fiscal year have
been determined; provided, however, that in no event shall such payment be made
earlier than January 1st or later than March 15th of the year following the year
to which it relates.

(e)
Termination of Employment of a Participant. Subject to Section 4(c) hereof, in
the event that a Participant terminates employment with the Company for any
reason, the Participant shall no longer be entitled to participate in the Plan
and the Committee shall, in its sole discretion, (i) apportion all (or a
portion) of the terminated Participant’s Annual Allocation among the remaining
Participants, (ii) add a new Participant (or Participants) to the Plan and
apportion all (or a portion) of the terminated Participant’s Annual Allocation
to the new Participant (or Participants) or (iii) implement any combination of
the foregoing.

5.
Amendment and Termination.

The Committee shall have the right to amend, modify, suspend or terminate the
Plan at any time. Notwithstanding the foregoing, no such amendment,
modification, suspension or termination may, without the consent of any
Participant affected thereby, impair the rights of such Participant with respect
to a Bonus which became vested prior to the date thereof.
6.    Miscellaneous
(a)
No Right to Continued Employment or Payment of a Bonus. The right of a
Participant to receive a Bonus under the Plan shall not be deemed a right to
continued employment by the Company or its subsidiaries and does not otherwise
restrict the Participant’s right or the right of the Company to terminate the
Participant’s employment at any time, with or without notice and with or without
cause. No Participant has any claim to be awarded a Bonus, and there is no
obligation for uniformity of treatment of Participants. The terms and conditions
of each Bonus and the Committee’s determinations and interpretations with
respect thereto need not be the same with respect to each Participant (whether
or not the Participants are similarly situated).

(b)
Unfunded Status of Awards. Bonus payments shall be made from the general funds
of the Company and no special or separate fund shall be established or other
segregation of assets made to assure the payment of such bonuses.

(c)
Nontransferability. No Participant shall have the power or right to transfer
(other than by will or the laws of descent and distribution), alienate or
otherwise encumber his or her interest under the Plan.

(d)
Withholding Taxes. The Company shall withhold all applicable federal, state and
local taxes from the payment of any Bonus made pursuant to the Plan, in
accordance with applicable laws and regulations.

(e)
Governing Law. The Plan shall be governed by and construed in accordance with
the laws of the State of Texas, without regard to its principles of conflict of
laws.

(f)
Effective Date. The effective date of the Plan is January 1, 2014.













--------------------------------------------------------------------------------
















